Order entered February 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01472-CR

                                  ROY RODGERS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1158855-Y

                                            ORDER
        The Court GRANTS court reporter Sharon Hazlewood’s February 10, 2013 request for

an extension of time to file the reporter’s record. We ORDER Ms. Hazlewood to file the

complete reporter’s record by MONDAY, MARCH 4, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.




                                                       /s/   LANA MYERS
                                                             JUSTICE